Citation Nr: 0425697	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board issued a decision in February 2004 which was 
subsequently vacated by an August 2004 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the February 2004 Board decision was vacated and 
remanded as to all issues for readjudication in light of the 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000.  The Court instructed that the veteran be 
afforded another VA examination and that outstanding 
employment medical records be obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his bilateral hearing loss and 
tinnitus are a result of exposure to acoustic trauma in 
service.  In particular, he alleges that during service, he 
was exposed to small arms and artillery fire during his 
training.

The veteran underwent a VA audiological examination in 
November 2001 and was diagnosed with bilateral hearing loss.  
The examiner, however, did not provide an opinion associating 
or relating the current diagnosis of hearing loss to the 
veteran's period of service.  Furthermore, although the 
veteran complained of bilateral tinnitus, no diagnosis of 
tinnitus was provided.  Accordingly, the Board finds that 
further VA examination is warranted to determine the nature 
and etiology of any current bilateral hearing loss and 
tinnitus.  

In addition, the veteran reported during the November 2001 VA 
audiological examination that he had first noticed his 
hearing loss in 1959 or 1960 when his hearing was tested by 
his employer, Raytheon.  These records should be obtained and 
associated with the claims folder.

Accordingly, the case is remanded for the following actions:

1. The AMC should contact the veteran and 
obtain the address for Raytheon.  After 
securing the necessary release, the AMC 
should obtain all employment medical 
records pertaining to the veteran.

2.  The AMC should contact the veteran 
and ascertain whether he has received any 
current treatment for his claimed hearing 
loss and tinnitus.  Records of any 
indicated treatment not previously 
obtained should be obtained and 
associated with the claims folder.

3. After the action requested in 
paragraph 1 and 2 has been completed, the 
AMC should schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any bilateral 
hearing loss and tinnitus. All tests and 
studies thought necessary by the examiner 
should be performed. The examining 
physician is requested to review 
pertinent documents in the claims file in 
detail and to render an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
is of in-service origin or otherwise 
related thereto.  The examining physician 
should also render an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus, if currently 
diagnosed, is of in-service origin or 
otherwise related thereto.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

4.  Following completion of the above, 
the AMC should review the evidence and 
readjudicate the veteran's claims.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




